Case 1:15-cv-23945-LFL Document 66 Entered on FLSD Docket 09/30/2020 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                 CASE NO. 15-23945-CIV-LOUIS


 STUART M. REIS,

         Plaintiff,

 v.

 NANCY A. BERRYHILL,
 Acting Commissioner of Social Security
 Administration,

       Defendant.
 ____________________________________/

               ORDER ON ATTORNEY’S FEES AND AMENDED JUDGMENT

         THIS CAUSE is before the Court on Defendant’s Motion for Relief From Judgment and

 to correct the designation of costs as expenses and to change the lump sum amount awarded into

 an award that separates fees, costs, and expenses (ECF No. 65). Upon due consideration and the

 Court being fully apprised in the premises, it is hereby:

         ORDERED AND ADJUDGED that Defendant’s Motion for Relief is GRANTED. It is

 further ORDERED that the Order entering Judgment in favor of Plaintiff in the amount of

 $27,013.23 (ECF No. 64) is AMENDED, only as follows: the Commissioner will reimburse to

 Plaintiff $25,206.04 in attorney’s fees; “costs” of $905.00 for filing fees; and “expenses” of

 $902.19 for FedEx charges, postage charges for sending the brief, and traveling; for which sum let

 execution issue.

         DONE AND ORDERED in Chambers at Miami, Florida this 30th day of September,

 2020.

                                               ___________________________________
                                               LAUREN FLEISCHER LOUIS
                                               UNITED STATES MAGISTRATE JUDGE
